Case 1:20-cv-23545-UU Document 20 Entered on FLSD Docket 11/16/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 20-cv-23545-CIV-UNGARO/O’SULLIVAN

 MARISOL GOMEZ,

        Plaintiff,
 v.

 DIVERSE HOME CARE SERVICES, INC.
 a/k/a DIVERSE MEDICAL GROUP, INC.,
 a Florida corporation, and LEYSI
 CASANOVA, individually,

        Defendants.
                                           /

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before

 the undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

        This case involves a claim for unpaid overtime compensation under the Fair

 Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an

 FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and determine

 that the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

 provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

 1982). A settlement entered into in an adversarial context where both sides are

 represented by counsel throughout litigation "is more likely to reflect a reasonable

 compromise of disputed issues." Id. The district court may approve the settlement in
Case 1:20-cv-23545-UU Document 20 Entered on FLSD Docket 11/16/2020 Page 2 of 2




 order to promote the policy of encouraging settlement of litigation. Id. at 1354.

        In this case, there is a bona fide factual and legal dispute over whether the

 plaintiff was an exempt employee and a factual dispute over the number of hours over

 forty, if any, for which the plaintiff was not properly compensated. The terms of the

 settlement were announced on the record in open Court. The Court has reviewed the

 terms of the settlement agreement including the amount to be received by the plaintiff

 and the attorney’s fees and costs to be received by counsel and finds that the

 compromise reached by the parties is a fair and reasonable resolution of the parties'

 bona fide disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

        RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until December 30, 2020 to enforce the terms of the settlement.

        DONE AND ORDERED in Chambers at Miami, Florida, this 16th day of

 November, 2020.



                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
